Citation Nr: 1530775	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  11-28 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction has since been transferred to the St. Petersburg, Florida RO.

The Veteran had requested to appear at a personal hearing conducted before the Board at the RO.  This was scheduled for April 17, 2015; he failed to report to this hearing.  Therefore, the Board will proceed with adjudication of the case as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied entitlement to service connection for a left shoulder disability in an August 2006 rating decision; however, the Veteran did not appeal it and it is final.

2. Since the August 2006 rating decision, the Veteran has submitted new and material evidence in support of his claim for service connection for a left shoulder disability.

3. The Veteran's sleep apnea is not causally related to service or his service-connected PTSD and has not been aggravated beyond the normal progression of the disease by his service-connected PTSD.



CONCLUSIONS OF LAW

1. The August 2006 rating decision that denied service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

2. New and material evidence pertaining to the claim for service connection for a left shoulder condition has been received since the August 2006 rating decision, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for sleep apnea, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The duty to notify was satisfied by way of letters sent to the Veteran in September 2008 and February 2009 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed the Veteran of the evidence required to substantiate the claim for service connection for sleep apnea and the evidence needed to reopen his claim for service connection for a left shoulder disability.  The letters also notified him of his and VA's respective duties for obtaining evidence and of the evidence needed to establish disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained or received VA and private treatment records.  The Veteran submitted lay statements and was afforded VA medical examinations for sleep apnea in March 2009 and March 2012.  The March 2009 examiner did not provide a full etiology opinion.  The March 2012 examiner reviewed the claims file, examined, the Veteran, and provided etiology opinions regarding the etiology of sleep apnea.  Therefore, the examination report is adequate for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO denied service connection for a left shoulder disability in an August 2006 rating decision.  The Veteran was advised of his right to appeal.  The next communication, to include receipt of evidence, regarding his left shoulder was received in May 2008, more than one year after the August 2006 rating decision.  Therefore, the August 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

At the time of the August 2006 rating decision, the evidence included service treatment records, personal statements, and a March 2006 VA examination.  Notably, the August 2006 rating decision denied the Veteran's claim because the evidence provided did not show a current disability.  Since August 2006, the Veteran has submitted VA treatment records and private treatment records and has attended VA examinations.  The October 2008 VA examination shows a diagnosis of arthralgia and strain of the left shoulder.  Because this evidence pertains to an element missing at the time of the August 2006 rating decision, the Board finds that new and material evidence has been received.  Therefore, the claim is reopened for adjudication on the merits.

As discussed below, the issue of entitlement to service connection for a left shoulder disability has been remanded for additional development.

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board has reviewed the evidence in this case, but finds that service connection for sleep apnea is not warranted.  First, service treatment records do not show complaints of sleep apnea or symptoms related to the condition.  Notably, in April 2005, the Veteran reported "blacking" out.  In July 2005 the Veteran indicated that his sleep was reduced due to pain.  In his report of medical history completed at separation from service, the Veteran denied having sleep problems.  No other treatment records address the Veteran's sleep disturbance or possible symptoms of sleep apnea; therefore, the service treatment records do not support a finding of onset of sleep apnea in service.

Private treatment records show that the Veteran had a sleep study in April 2008 and that he was diagnosed with sleep apnea.  However, the etiology of the condition was not addressed.

The Veteran had a VA examination in March 2012.  The examiner noted obstructive sleep apnea.  The Veteran reported that his symptoms started during service or were a result of his PTSD.  The examiner reviewed the service treatment records but found no diagnosis of sleep apnea; however, the examiner noted the Veteran lost consciousness in April 2005.  The diagnosis showed viral gastroenteritis at the time.  The examiner noted that the Veteran had gained 100 pounds since separation from service.  The examiner opined that the Veteran's sleep apnea is less likely than not due to in-service injury, event or illness.  The examiner stated that the Veteran was not diagnosed with sleep apnea during service and that his loss of consciousness in April 2005 was not a sign of sleep apnea.  The examiner said the Veteran had gained 100 pounds since service and that his body mass index (BMI) was 38.57.  The examiner explained that obesity is a known risk factor for sleep apnea and that it is more likely than not that the Veteran's obesity is the cause of his sleep apnea.

The examiner also opined that the Veteran's sleep apnea is less likely than not due to his service-connected PTSD.  The examiner explained that the medical literature does not show that PTSD is a risk factor for sleep apnea.  Finally, the examiner opined that the Veteran's sleep apnea has not been aggravated by his PTSD.  The examiner stated that the Veteran has slept well with his C-pap machine and has not required an increase in the pressure of the machine.  The Veteran has also not developed symptoms of cor pulmonale or pulmonary hypertension.

The Board has considered all of the evidence but finds that it does not support a finding of service connection or sleep apnea.  The service treatment records do not show a diagnosis or symptoms of the disorder.  Moreover, the medical records subsequent to service do not show that sleep apnea manifested during or as a result service.  Notably, the March 2012 VA examiner considered the Veteran's statements but was unable to find that his sleep apnea was due to service.  Further, the medical evidence does not show that his sleep apnea is due to or has been aggravated by PTSD.  The March 2012 examiner clearly stated that medical literature does not show a link between PTSD and the manifestation of sleep apnea.  Further, the examiner found that the Veteran's PTSD had not worsened or aggravated the condition.  

The Board has considered the Veteran's lay assertions that his sleep apnea started during service and weighed the Veteran's lay history and contentions against the opinion of the VA examiner.  While consideration has been given to the Veteran's lay statements, the Board assigns greater probative weight to the VA examiner's opinion in light of his expertise and competency in the field of medicine and the explanation he provided in his opinion.  It is clear from the record that the VA examiner reviewed the pertinent medical evidence in reaching his conclusion, as well as the Veteran's history.  Furthermore, the examiner's opinion notes other risk factors which he believes were more likely the cause of the Veteran's sleep apnea, such as obesity.

The Board finds the VA examiner's opinion to be persuasive and probative of the matter under consideration.  It is based on consideration of both lay and medical evidence, and contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  While lay persons, such as the Veteran, are competent to provide opinions on some medical issues, as to the specific issue in this case-whether the Veteran's sleep apnea is related to his period of service or his PTSD, falls outside the realm of common knowledge or expertise of the Veteran.  Jandreau, supra; 38 C.F.R. § 3.159(a)(1). 

Under the circumstances, given the lack of competent evidence relating the Veteran's sleep apnea to his active military service, the Board concludes that service connection for sleep apnea is not warranted on a direct or secondary basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claim for service connection for a left shoulder disability is reopened and to this extent, the appeal is granted.

Service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.


REMAND

The Veteran seeks service connection for a left shoulder disability.  During his October 2008 VA examination, the examiner diagnosed arthralgia or strain of the left shoulder.  The examiner did not provide an etiology opinion addressing the left shoulder arthralgia or strain.  VA treatment records dated December 2011 also show a diagnosis of left shoulder pain with suspected subacromial bursitis.  The etiology of the condition was not addressed.  A VA examination has not been conducted to determine whether the Veteran's left shoulder complaints and diagnoses are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, on remand, a VA examination must be scheduled and etiology opinions obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, and associate the records with the electronic claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of his left shoulder disability.  The examiner must be provided access to the electronic claims files on VBMS and Virtual VA and be provided and a copy of this remand.  The examiner must indicate review of these items in the examination report.

All necessary tests must be accomplished and all symptoms reported in detail.

For each left shoulder disability diagnosed, to include the left shoulder arthralgia, strain, and suspected bursitis, opine whether it is at least as likely as not (50 percent or greater probability) that the condition manifested during or as a result of service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must address the Veteran's lay assertions of injuring the shoulder during and having symptoms since service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


